DETAILED ACTION
This Office Action is in response to Applicant’s application 17/218,462 filed on March 31, 2021, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on March 31, 2021 have been reviewed and accepted by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 which recites “each of a Coefficient of Thermal Expansion (CTE) and a light transmittance of the insulation layer is within a respective predetermined range, the CTE of the insulation layer is smaller than a first threshold, the light transmittance of the insulation layer is greater than a second threshold; the first threshold is within a range of 5 to 15, and the second threshold is within a range of 90% to 99%”, the range of 5 to 15 which Examiner assumes refers to CTE has no units.  Examiner finds no definition of CTE in the specification.  Thus it is unclear how to measure the property recited and determine if the prior art reads on the subject matter or an user of the invention would infringe.  Secondly it is unclear at what wavelength the transmittance should be defined.  It appears to Examiner that the claim depends upon variable not defined by the claim or the specification and is therefore indefinite.
Claims 2-15 depend directly or indirectly on claim 1 and contain no subject matter to change the analysis of claim 1 and so are likewise defective.
Regarding claim 17 and referring to the discussion at claim 1, the same analysis applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0363220 (Kim) and U.S. 2020/0172675 (Radu).
Regarding claim 1, Kim teaches a flexible display panel, comprising 

    PNG
    media_image1.png
    638
    1009
    media_image1.png
    Greyscale
a packaging layer, 200 [0077],
a driving circuit layer, DT [0042, 54] and 
an insulation layer, 100 [0038], wherein the insulation layer serves as a base of the flexible display panel, as shown, and is located at a side of the driving circuit layer distal to the packaging layer, as shown.
At [0038] Kim teaches:
[0038] The substrate 100 may be usually formed of a glass material, and alternatively, may be formed of a transparent plastic material having a bendable or flexible property, for example, polyimide material. In case that the plastic material is used for the substrate 100, considering that a deposition at high temperature is conducted, polyimide having an excellent heat-resisting property may be used an entire surface of the substrate 100 may be covered by at least one buffer layer 110.
Kim does not teach each of a Coefficient of Thermal Expansion (CTE) and a light transmittance of the insulation layer is within a respective predetermined range, the CTE of the insulation layer is smaller than a first threshold, the light transmittance of the insulation layer is greater than a second threshold; the first threshold is within a range of 5 to 15, and the second threshold is within a range of 90% to 99%.
Radu is directed to improvements in substrates for flexible electronic devices.
Radu teaches at [0004]:
[0004] Polyimide films can be used as a replacement for glass in electronic display devices provided that they have suitable properties. These materials can function as a component of Liquid Crystal Displays (“LCD”) where their modest consumption of electrical power, light weight, and layer flatness are critical properties for effective utility. Other uses in electronic display devices that place such parameters at a premium include device substrates, color filters, cover films, touch panels, and others.
At [0008], Radu teaches:
[0008] As electronics applications like OLEDs continue to be developed, the importance of materials having low-color characteristics is increasing. Many common polyimides, however, exhibit an amber color that precludes their use in some of the device applications disclosed herein. In addition to the OLEDs application, such electronic components as color filters and touch screen panels place a premium on optical transparency.
Radu teaches such a polyimide film may have a Coefficient of Thermal Expansion (CTE) is less than 40 ppm/C and at [0030] has a transmittance at 550 nm greater than 88%.  At [0009], Radu teaches that a low TCE is desirable for high end electronic device applications.  At [0008], Radu teaches that OLED panels place a premium on optically transparent and low color characteristic materials.
Taken as whole, the prior art is directed to improvements in OLED displays.  Radu teaches a polyimide material with a TCE less than 40 ppm/C and a transmittance of greater than 88% at 550 nm is desirable for high end OLED displays.  Kim teaches the insulating layer may be glass or PI.  Radu teaches a PI for improved OLED displays that is also a substitute for glass.  Accordingly it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein each of a Coefficient of Thermal Expansion (CTE) and a light transmittance of the insulation layer is within a respective predetermined range, the CTE of the insulation layer is smaller than a first threshold, the light transmittance of the insulation layer is greater than a second threshold; the first threshold is within a range of 5 to 15, and the second threshold is within a range of 90% to 99% because Radu teaches these properties are desirable for high end OLED display and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990),  see MPEP 2144.05, and because The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1 Kim teaches the driving circuit layer is arranged on the insulation layer, as shown, and the flexible display panel further comprises: 
an anode layer, E1 [0070], arranged at a side of the driving circuit layer distal to the insulation layer, as shown, and connected to an output electrode, 119s [0069], of a driving Thin Film Transistor (TFT), 111/DT [0042], in the driving circuit layer, as shown; 
a pixel definition layer, 190 [0077], arranged at a side of the anode layer distal to the insulation layer, as shown; 
a light-emitting layer, EL [0079], arranged at a side of the pixel definition layer distal to the insulation layer, as shown; 
a cathode layer, E2 [0074], arranged at a side of the light-emitting layer distal to the insulation layer,  as shown, wherein the packaging layer, 200, is arranged at a side of the cathode layer distal to the insulation layer, as shown.
Regarding claim 3 which depends upon claim 2, Kim teaches an insulation support layer, 110 [0039], arranged between the insulation layer and the driving circuit layer, as shown, and configured to ensure a structural strength of the flexible display panel, as shown.
Regarding claim 5 which depends upon claim 2, Kim teaches a light-shielding layer, 101 [0054], arranged between the insulation layer and the driving circuit layer, as shown, wherein an orthogonal projection of an active layer of the TFT, 111 [0055],  in the driving circuit layer onto the insulation layer is within an orthogonal projection of the light-shielding layer onto the insulation layer, as shown.
Regarding claim 6 which depends upon claim 3, Kim teaches a light-shielding layer, 101 [0054], arranged between the insulation layer and the driving circuit layer, as shown, wherein an orthogonal projection of an active layer of the TFT, 111 [0055], in the driving circuit layer onto the insulation layer is within an orthogonal projection of the light-shielding layer onto the insulation layer, and two opposite surfaces of the light-shielding layer are in contact with the insulation layer and the insulation support layer respectively, as shown.
Kim teaches the light shielding layer may serve as a gate electrode [0055] and that gate electrodes are made of a metal [0046].  Thus it appears to Examiner that Kim suggests that light shielding layer is made of a metal.  If it is determined that Kim does not suggest the light shielding layer is made of metal, Examiner takes official notice that light shielding layers are well known in the art to be made of metal.
Regarding claim 13 which depends upon claim 1, Kim teaches the insulation layer is made of an inorganic insulation material, e.g. glass, and a thickness of the insulation layer is within > 0 nm and the insulation layer is made of an organic resin, e.g. PI, and a thickness of the insulation layer is greater than 0 μm and the insulation layer is made of an organic insulation material, e.g. PI, and a thickness of the insulation layer is greater than 0 μm.
Accordingly it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the insulation layer is made of an inorganic insulation material, and a thickness of the insulation layer is within a range of 100 nm to 800 nm; or the insulation layer is made of an organic resin, and a thickness of the insulation layer is within a range of 0.6 μm to 3 μm; or the insulation layer is made of an organic insulation material, and a thickness of the insulation layer is within a range of 1 μm to 3 μm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 14 which depends upon claim 2, Kim teaches a planarization layer, 170 [0091-94],  arranged at a side of the driving circuit layer distal to the insulation layer, as shown, wherein the anode layer is connected to the output electrode through a via-hole, CH [0069], penetrating through the planarization layer, as shown and described.
Regarding claim 15 Kim as modified by the teaching of Radu teaches a display device,  [0061, 77], comprising the flexible display panel according to claim 1.


    PNG
    media_image2.png
    662
    551
    media_image2.png
    Greyscale
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Radu and U.S. 2020/0280017 (Helander).
Regarding claim 8 which depends upon claim 2, Kim does not teach an auxiliary electrode arranged between the cathode layer and the packaging layer and connected in parallel to the cathode layer, wherein an orthogonal projection of the auxiliary electrode onto the insulation layer overlaps an orthogonal projection of the pixel definition layer onto the insulation layer at an overlapping region.
Helander is directed to improvements in OLEDs.  At Figure 8 and [0075], Helander teaches and suggests an auxiliary electrode, 854 [0075], arranged between the cathode layer and the packaging layer, i.e., on top of the OLED stack [0076], and connected in parallel to the cathode layer,  852 [0075] as shown. wherein an orthogonal projection of the auxiliary electrode onto the insulation layer overlaps an orthogonal projection of the pixel definition layer onto the insulation layer at an overlapping region.
At [0075], Helander teaches:
[0075] Referring to FIG. 8, an auxiliary electrode 854 is illustrated as a resistor connected in parallel to the cathode 852. Since the resistance of the auxiliary electrode 854 is substantially lower than that of the cathode 852, a combined effective resistance of the auxiliary electrode 854 and the cathode 852 is lower than that of the cathode 852 alone. Accordingly, an increase in the VDD can be mitigated by the presence of the auxiliary electrode 854. 
Taken as a whole, the prior art is directed to improvements in OLED displays.  Helander teaches the auxiliary electrode connected in parallel to the cathode decreases the effective resistance and mitigates an increase in Vdd.  An artisan would find it desirable to mitigate an increase in Vdd to improve the power consumption of the display.  Kim teaches that the orthographic projection of insulation layer on the pixel defining layer encompasses the all non-display regions of the panel.  Helander teaches the auxiliary electrode extends into the non-emission region of the display.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 comprising an auxiliary electrode arranged between the cathode layer and the packaging layer and connected in parallel to the cathode layer, as taught and suggested by Helander, wherein an orthogonal projection of the auxiliary electrode onto the insulation layer overlaps an orthogonal projection of the pixel definition layer onto the insulation layer at an overlapping region, as suggested when Kim’s device is modified with Helander’s auxiliary electrode to improve the power consumption of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 4, 7 and 9-12 would be TENTATIVELY be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4 the prior art fails to disclose the device of claim 3, wherein the insulation support layer is of a Silicon On Glass (SOG) structure, and a thickness of the insulation support layer is greater than 2 μm.
Regarding claim 7 the prior art fails to disclose the device of claim 5, further comprising: a buffer layer arranged at a side of the active layer proximate to the insulation layer, wherein a thickness of the insulation layer is within a range of 0.6 μm to 3 μm.
Regarding claim 9 the prior art fails to disclose the device of claim 8, wherein the cathode layer comprises a first portion and a second portion other than the first portion, a thickness of the first portion is greater than a thickness of the second portion, and an orthogonal projection of the first portion onto the insulation layer coincides with the orthogonal projection of the auxiliary electrode onto the insulation layer.
Regarding claim 10 the prior art fails to disclose the device of claim 1, further comprising: a color filter layer arranged at a side of the packaging layer distal to the insulation layer; a packaging cover plate arranged at a side of the color filter layer distal to the insulation layer.
Regarding claim 11 depends upon claim 10 and is allowable on that basis.
Regarding claim 12 the prior art fails to disclose the device of claim 5, wherein the flexible display panel comprises a light-transmitting region and a light-emitting region, and the anode layer and the light-shielding layer are arranged at only the light-emitting region.
Claims 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16 the prior art fails to disclose a method for manufacturing a flexible display panel, comprising: providing a rigid support plate; forming a transitional flexible base on the rigid support plate; forming a sacrificing layer on the transitional flexible base; forming an insulation layer on the sacrificing layer, wherein each of a CTE and a light transmittance of the insulation layer is within a respective predetermined range; forming a driving circuit layer and a light-emitting element on the insulation layer, the light-emitting element comprising an anode layer, a pixel definition layer, a light-emitting layer and a cathode layer; forming a packaging layer covering the light-emitting element; peeling the transitional flexible base off from the sacrificing layer; and removing the sacrificing layer.
Claims 18-20 depend directly or indirectly on claim 16 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893